Case 1:17-cr-00647-RJD-RER Document 41 Filed 11/14/18 Page 1 of 1 PageID #: 451



                                              SENTENCE DATE:           4/19/2019@10AM
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                             X
 UNITED STATES OF AMERICA

                                                           GUILTY PLEA
        -against-                                          ORDER OF REFERRAL
                                                           CR-17-647 (RJD)
 MAKSIM ZASLAVSKIY,

                Defendant.
                                             X
 DEARIE,DISTRICT JUDGE.

        The Court refers an application by the defendant for permission to enter a plea
 of GUILTY to the assigned Magistrate Judge to conduct an allocution pursuant to
 Rule 11 of the Fed. R. Crim. P., and to:(a)find if the plea is knowingly and voluntarily
 made and not coerced; and (b)recommend if the plea of GUILTY should be accepted,
 reporting the undersigned as soon as practicable. With oral consent of the parties on
 the record,the probation department's investigation of the defendant may commence
 as soon as the allocution is completed by the Magistrate Judge.

 SO ORDERED.
 Dated: Brooklyn, New York
            11/14/2018

                                              ISIRavmond J. Dearie
                                             RAYMOND J. DEARIE
                                          UNITED STATES DISTRICT JUDGE
       Voluntarily consented to after full consultation by defendant with counsel.
 Defendant will suffer no prejudice by not consenting. If there is no consent,the District
 Court Judge assigned or,in his absence, the Miscellaneous Judge will act.

 Defendant:


 Attorney for Defendant:

 U.S. Attorney by A.U.S.A.:

 Magistrate Judge:                   s/ Ramon E. Reyes Jr.
 Dated: Brooklyn,New York

 ***AUSA DIRECTElfTO SEND A SIGNED COPY OF PLEA AGREEMENT TO MS. MULOUEEN.
 ***SENTENCING SUBMISSIONS.DUE AS FOLLOWS; DEFENSE:TWO WEEKS PRIOR TO SENTENCE;GOVERNMENT
 ONE WEEK PRIOR TO SENTENCE.HARD COPY TO CHAMBERS AND ASSIGNED PROBATION OFFICER.
